                  Case 5:16-cv-06440-EJD Document 75 Filed 10/15/18 Page 1 of 5



 1   Jahan C. Sagafi (State Bar No. 224887)          Rosemarie T. Ring (State Bar No. 220769)
     Relic Sun (State Bar No. 306701)                Jonathan H. Blavin (State Bar No. 230269)
 2   OUTTEN & GOLDEN LLP                             Elizabeth A. Kim (State Bar No. 295277)
     One California Street, 12th Floor               MUNGER, TOLLES & OLSON LLP
 3   San Francisco, CA 94111                         560 Mission St, 27th Floor
     Telephone: (415) 638-8800                       San Francisco, CA 95105-2907
 4   Facsimile: (415) 638-8810                       Telephone: (415) 512-4000
     Email: jsagafi@outtengolden.com                 Facsimile: (415) 512-4777
 5   Email: rsun@outtengolden.com                    E-mail: rose.ring@mto.com
                                                     E-mail: jonathan.blavin@mto.com
 6   William Most (State Bar No. 279100)             E-mail: elizabeth.kim@mto.com
     LAW OFFICE OF WILLIAM MOST
 7   637 Kerlerec St.                                Attorneys for Defendant Facebook, Inc.
     New Orleans, LA 70116
 8   Phone: (504) 509-5023
     Email: williammost@gmail.com
 9
     Jason R. Flanders (State Bar No. 238007)
10   AQUA TERRA AERIS LAW GROUP
     490 43rd St., Ste. 108
11   Oakland, CA 94609
     Phone: (916) 202-3018
12   Email: jrf@atalawgroup.com
     Email: smkh@atalawgroup.com
13
     Attorneys for Plaintiffs and Proposed
14   Class Members
     [Additional counsel listed on signature page]
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
17
     SUZANNE-JULIETTE MOBLEY, DANIEL                 Case No. 16-cv-06440-EJD
18   MANRIQUEZ, and VICTOR ONUOHA, on
     behalf of themselves and all others similarly
19   situated,                                       JOINT STATUS REPORT

20            Plaintiffs,
     vs.
21
     FACEBOOK, INC.,
22
              Defendant.
23

24



     39972064.1                                                              JOINT STATUS REPORT
                                                                           CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 75 Filed 10/15/18 Page 2 of 5



 1            Plaintiffs Suzanne-Juliette Mobley, Daniel Manriquez, and Victor Onuoha (“Plaintiffs”) and

 2   Defendant Facebook, Inc. (“Facebook”) jointly submit this status update concerning their continuing

 3   mediation efforts pursuant to the Court’s September 21, 2018 Order. ECF No. 74.

 4            The parties participated in productive joint mediation sessions on September 11, 2018, and

 5   October 8, 2018, with mediator Hunter R. Hughes as well as the plaintiffs in National Fair Housing

 6   Alliance v. Facebook, Inc., No. 18-cv-02689 (S.D.N.Y.). The parties continue their efforts to reach a

 7   resolution, but they are also prepared to move forward with the hearing on the Motion to Dismiss

 8   and Initial Status Conference scheduled for December 13, 2018, at 9:00 a.m. should the parties be

 9   unable to reach a settlement before then. ECF No. 74. The parties will promptly notify the Court in

10   the event that they reach a settlement in principle.

11

12                                                    Respectfully submitted,

13   Dated: October 15, 2018                          By:     /s/ Jahan C. Sagafi
                                                             Jahan C. Sagafi
14
                                                      Jahan C. Sagafi (State Bar No. 224887)
15                                                    Relic Sun (State Bar No. 306701)
                                                      OUTTEN & GOLDEN LLP
16                                                    One California Street, 12th Floor
                                                      San Francisco, CA 94111
17                                                    Telephone: (415) 638-8800
                                                      Facsimile: (415) 638-8810
18                                                    E-mail: jsagafi@outtengolden.com
                                                      E-mail: rsun@outtengolden.com
19
                                                      Adam T. Klein (admitted pro hac vice)
20                                                    OUTTEN & GOLDEN LLP
                                                      685 Third Avenue, 25th Floor
21                                                    New York, New York 10017
                                                      Telephone: (212) 245-1000
22                                                    Facsimile: (646) 509-2060
                                                      E-mail: atk@outtengolden.com
23

24



     39972064.1                                        -1-                            JOINT STATUS REPORT
                                                                                    CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 75 Filed 10/15/18 Page 3 of 5



 1                                             P. David Lopez (admitted pro hac vice)
                                               Peter Romer-Friedman (admitted pro hac vice)
 2                                             OUTTEN & GOLDEN LLP
                                               601 Massachusetts Ave. NW
 3                                             Second Floor West
                                               Washington, DC 20001
 4                                             Telephone: (202) 847-4400
                                               Facsimile: (646) 952-9114
 5                                             E-mail: pdl@outtengolden.com
                                               E-mail: prf@outtengolden.com
 6
                                               William Most (State Bar No. 279100)
 7                                             LAW OFFICE OF WILLIAM MOST
                                               637 Kerlerec St.
 8                                             New Orleans, LA 70116
                                               Phone: (504) 509-5023
 9                                             Email: williammost@gmail.com

10                                             Jason R. Flanders (State Bar No. 238007)
                                               AQUA TERRA AERIS LAW GROUP
11                                             490 43rd St., Ste. 108
                                               Oakland, CA 94609
12                                             Phone: (916) 202-3018
                                               Email: jrf@atalawgroup.com
13
                                               Counsel for Plaintiffs and proposed Class Members
14

15   Dated: October 15, 2018                   By:    /s/    Rosemarie T. Ring
                                                             Rosemarie T. Ring
16
                                               Rosemarie T. Ring (State Bar No. 220769)
17                                             Jonathan H. Blavin (State Bar No. 230269)
                                               Elizabeth A. Kim (State Bar No. 295277)
18                                             MUNGER, TOLLES & OLSON LLP
                                               560 Mission St, 27th Floor
19                                             San Francisco, CA 95105-2907
                                               Telephone: (415) 512-4000
20                                             Facsimile: (415) 512-4777
                                               E-mail: rose.ring@mto.com
21                                             E-mail: jonathan.blavin@mto.com
                                               E-mail: elizabeth.kim@mto.com
22
                                               Attorneys for Defendant Facebook, Inc.
23

24



     39972064.1                                 -2-                         JOINT STATUS REPORT
                                                                          CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 75 Filed 10/15/18 Page 4 of 5



 1                         ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2            I, Jahan C. Sagafi, am the ECF User whose ID and password are being used to file this

 3   document. I hereby attest that concurrence in the filing of this document has been obtained from the

 4   signatories.

 5                                                        /s/ Jahan C. Sagafi
                                                              Jahan C. Sagafi
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



     39972064.1                                       -3-                         JOINT STATUS REPORT
                                                                                CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 75 Filed 10/15/18 Page 5 of 5



 1                                       CERTIFICATE OF SERVICE

 2             On October 15, 2018, I electronically filed the foregoing with the Clerk of the Court by using

 3   the CM/ECF system, which will send a notice of electronic filing to all persons registered for ECF.

 4   All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so

 5   served.

 6                                                          /s/ Jahan C. Sagafi
                                                                Jahan C. Sagafi
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



     39972064.1                                         -4-                          JOINT STATUS REPORT
                                                                                   CASE NO. 16-CV-06440-EJD
